Exhibit 10.1




AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT




THIS AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT, dated as of June 13, 2017
(this “Amendment”) among OZ MANAGEMENT LP, a Delaware limited partnership (the
“Borrower”), OZ ADVISORS LP, a Delaware limited partnership, OZ ADVISORS II LP,
a Delaware limited partnership, and OCH-ZIFF FINANCE CO. LLC, a Delaware limited
liability company (collectively, the “Guarantors”), the Lenders party hereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”). Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement referred
to below.


WITNESSETH
WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent and
certain other Persons are parties to that certain Credit and Guaranty Agreement,
dated as of November 20, 2014, as amended by Amendment No. 1 to Credit and
Guaranty Agreement, dated as of December 29, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Requisite Lenders agree to amend
the Credit Agreement to provide for certain amendments described herein.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
condition precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as of the Amendment Effective Date as follows:
(a)The definition of “Combined Total Debt” in Section 1.01 of the Credit
Agreement is hereby amended by
(i)deleting the period from the end of such definition, and
(ii)adding the following provision to the end of the proviso following “any OZ
Fund described in clause (b) of this definition)”:
“; provided, further, that in any event “Combined Total Debt” shall exclude any
Indebtedness of Qualifying Risk Retention Subsidiaries incurred to finance the
purchase or holding of Risk Retention Interests (including, without limitation,
any guarantees made by any Qualifying Risk Retention Subsidiary) in an aggregate
amount not to exceed $400 million at any time outstanding.”
(b)The definition of “Economic Income Leverage Ratio” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“Economic Income Leverage Ratio” means as of the last day of any Fiscal Quarter,
the ratio of (i) Combined Total Debt (net of Unrestricted Cash and Cash
Equivalents) as of such day to (ii) Combined Economic Income for the four-Fiscal
Quarter period ending on such day; provided that the Combined Economic Income
used in calculating the Economic Income Leverage Ratio as of any time other than
the last day of a Fiscal Quarter shall mean the Combined Economic Income for the
period ending on the last day of the Fiscal Quarter prior to such time of
determination for which financial statements have been delivered pursuant to
Section 5.01; provided, further, that for purposes of calculating Combined
Economic Income for the Fiscal Quarters ending on each of March 31, 2017, June
30, 2017 and September 30, 2017, the amount of bonus compensation expenses
attributable to the Fiscal Quarter ended on





--------------------------------------------------------------------------------




December 31, 2016 to be added pursuant to clause (iii) of the definition of
“Combined Economic Income” shall be accrued on a quarterly basis and shall
include: (x) for the Fiscal Quarter ending on March 31, 2017, 75% of the amount
of bonus compensation expenses during the Fiscal Quarter ended on December 31,
2016; (y) for the Fiscal Quarter ending on June 30, 2017, 50% of the amount of
bonus compensation expenses during the Fiscal Quarter ended on December 31,
2016; and (z) for the Fiscal Quarter ending on September 30, 2017, 25% of the
amount of bonus compensation expenses during the Fiscal Quarter ended on
December 31, 2016.”
(c)Section 5.08(b) of the Credit Agreement is hereby amended by replacing the
reference to “4.0 to 1.0” at the end of clause (ii) thereto with “the maximum
Economic Income Leverage Ratio permitted under Section 6.10(b)”.
(d)Section 6.01(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“(c) Indebtedness of any Credit Party; provided that at the time such
Indebtedness is incurred, and immediately after giving effect to the incurrence
thereof on a Pro Forma Basis, (i) the Economic Income Leverage Ratio shall not
exceed: (1) on or prior to December 31, 2017, 4.00:1.00, (2) during the fiscal
year ending December 31, 2018, 3.50:1.00, and (3) on or after January 1, 2019,
3.00:1.00, and (ii) no Default or Event of Default shall have occurred and be
continuing;”
(e)Section 6.01(w) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“(w) (i) Indebtedness of Qualifying Risk Retention Subsidiaries incurred to
finance the purchase or holding of Risk Retention Interests (including, without
limitation, any guarantees made by any Qualifying Risk Retention Subsidiary) in
an aggregate amount not to exceed $400 million at any time outstanding, and (ii)
to the extent constituting Indebtedness, the pledge of any Equity Interests in
any Qualifying Risk Retention Subsidiary to secure Indebtedness permitted under
clause (w)(i); and”
(f)Section 6.05(h) of the Credit Agreement is hereby amended by replacing the
reference to “4.00 to 1.00” with “the maximum Economic Income Leverage Ratio
permitted under Section 6.10(b)”.
(g)Section 6.10(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“(b)    Maximum Economic Income Leverage Ratio. The Borrower shall not permit
the Economic Income Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending on September 30, 2014, to exceed:
(i) for each Fiscal Quarter ending on or prior to December 31, 2017, 4.00:1.00,
(ii) for each Fiscal Quarter ending on or after March 31, 2018 but on or prior
to December 31, 2018, 3.50:1.00, and (iii) for each Fiscal Quarter ending on or
after March 31, 2019, 3.00:1.00, in each case, subject to Section 8.02(b).”
(h)Section 7.13 of the Credit Agreement is hereby amended by replacing the
reference to “4.0 to 1.0” at the end of clause (ii) thereto with “the maximum
Economic Income Leverage Ratio permitted under Section 6.10(b)”.
2.Effectiveness. This Amendment shall become effective only upon the
satisfaction or waiver by the Requisite Lenders of the following conditions
precedent (the date of such satisfaction or waiver of the following conditions
being referred to herein as the “Amendment Effective Date”):
(a)Each Credit Party, the Administrative Agent and the Requisite Lenders shall
have executed and delivered counterparts of this Amendment; and





--------------------------------------------------------------------------------




(b)The Administrative Agent shall have received the Amendment Fee pursuant to
Section 5 below.
3.Representations and Warranties. Each Credit Party party hereto represents and
warrants to each Lender as of the date hereof that the following statements are
true and correct in all material respects:
(a)Each Credit Party has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, this Amendment, the Credit Agreement (as modified by this
Amendment) and the other Credit Documents to which it is a party.
(b)The execution and delivery by each Credit Party of this Amendment, and the
performance by each Credit Party of its obligations under this Amendment, the
Credit Agreement (as modified by this Amendment) and the other Credit Documents,
have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto.
(c)The execution and delivery by each Credit Party of this Amendment, the
performance by each Credit Party of its obligations under this Amendment, under
the Credit Agreement (as modified by this Amendment) and under the other Credit
Documents to which they are parties and the consummation of the transactions
contemplated by this Amendment, the Credit Agreement (as modified by this
Amendment) and the other Credit Documents do not and will not (i) violate (a)
any provision of any law or any governmental rule or regulation applicable to
such Credit Party or any OZ Subsidiary, (b) any of the Organizational Documents
of such Credit Party or of any OZ Subsidiary, or (c) any order, judgment or
decree of any court or other agency of government binding such Credit Party or
any OZ Subsidiary, in the case of clauses (a), (b) and (c), except to the extent
such violation would not reasonably be expected to have a Material Adverse
Effect, (ii) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any material Contractual Obligation of
such Credit Party except to the extent such conflict, breach or default would
not reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Credit Party that would not be permitted hereunder; or (iv)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any material Contractual Obligation of any Credit
Party or any of their respective OZ Subsidiaries, except for such approvals or
consents which have been duly obtained, taken, given or made and are in full
force and effect and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
(d)This Amendment has been duly executed and delivered by each of the Credit
Parties that is a party hereto, and the Credit Agreement as amended by this
Amendment is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
by proceedings in equity or at law).
(e)As of the date hereof, the representations and warranties contained in the
Credit Agreement and in the other Credit Documents are true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified by materiality, in all respects) on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified by materiality, in all respects) on and as of such earlier date.
(f)As of the date hereof, no event has occurred and is continuing or would
result from the consummation of this Amendment that would constitute an Event of
Default or a Default.
4.Reference to and Effect on the Credit Agreement.
(g)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(h)Except as specifically waived or modified above, the Credit Agreement and all
other Credit Documents shall remain in full force and effect, and are hereby
ratified and confirmed.





--------------------------------------------------------------------------------




(i)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
of the Credit Documents.
5.Amendment Fee. As consideration for the Requisite Lenders’ consent to this
Amendment and the provision of each Requisite Lender’s signature page to this
Amendment prior to June 12, 2017, the Borrower agrees to pay the Requisite
Lenders an aggregate amendment fee equal to the aggregate amount of all
Commitments as of the Amendment Effective Date times 0.10% (the “Amendment
Fee”). The Amendment Fee shall be paid to the Administrative Agent for the pro
rata account of the Requisite Lenders based on their respective Commitments as
of the Amendment Effective Date.
6.Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.
8.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
9.Amendment Constitutes Credit Document. This Amendment shall constitute a
“Credit Document” for purposes of the Credit Agreement and the other Credit
Documents.
10.Acknowledgment and Reaffirmation of Guaranty.
(a)Acknowledgment. Each Guarantor hereby (i) acknowledges receipt of a copy this
Amendment and (ii) consents to the amendment of the Credit Agreement effected
hereby. Each Guarantor acknowledges and agrees that any of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of the
Amendment.
(b)Reaffirmation of Guaranties. Without limiting or qualifying the foregoing,
each of the Guarantors hereby ratifies, confirms and reaffirms its obligations
and agreements under Article 7 of the Credit Agreement.
[The remainder of this page is intentionally blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




OZ MANAGEMENT LP
By: Och-Ziff Holding Corporation,
its general partner
By: __________/s/ Alesia J. Haas____________
Name:
Alesia J. Haas

Title:
Chief Financial Officer

OZ ADVISORS LP
By: Och-Ziff Holding Corporation,
its general partner
By: __________/s/ Alesia J. Haas____________
Name:
Alesia J. Haas

Title:
Chief Financial Officer

OZ ADVISORS II LP
By: Och-Ziff Holding LLC,
its general partner
By: __________/s/ Alesia J. Haas____________
Name:
Alesia J. Haas

Title:
Chief Financial Officer

OCH-ZIFF FINANCE CO. LLC


By: __________/s/ Alesia J. Haas____________
Name:
Alesia J. Haas

Title:
Chief Financial Officer

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender
By:
/s/ Alfred Chi--            

Name:    Alfred Chi
Title:    Vice President







--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
as a Lender
By:     /s/ Ushma Dedhiya        
Name:    Ushma Dedhiya
Title:    Authorized Signatory
CITIBANK N.A.
as a Lender
By:     /s/ Erik Andersen        
Name:    Erik Andersen
Title:    Vice President
MORGAN STANLEY SENIOR
FUNDING, INC.
as a Lender
By:     /s/ Harry Comninellis        
Name:    Harry Comninellis
Title:    Vice President
STATE STREET BANK AND TRUST
COMPANY
as a Lender
    
By:     /s/ Andrei Bourdine        
Name:    Andrei Bourdine
Title:    Vice President
BANK OF AMERICA, N.A.
as a Lender
  
By:     /s/ Russell L. Guter        
Name:    Russell L. Guter
Title:    Senior Vice President





--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender
By:     /s/ Doreen Barr        
Name:    Doreen Barr
Title:    Authorized Signatory
    
By:     /s/ Nicholas Goss        
Name:    Nicholas Goss
Title:    Authorized Signatory













